IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ROY TRUSS                          : No. 712 MAL 2018
                                          :
                                          :
PETITION OF: ROY TRUSS                    : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.